Mr. Justice Higbee delivered the opinion of the court. 8. Instructions, § 95*—when instruction as to credibility of witnesses not objectionable as allowing unlimited latitude. Instruction telling the jury to give the testimony of witnesses “such weight and credit as they think the same justly entitled to receive,” held not objectionable as allowing jury unlimited latitude in judging of credibility of witnesses and not requiring them to base their judgment on the evidence, where the instruction distinctly tells them that they must fairly and impartially weigh and consider all the evidence and circumstances in proof. 9. Negligence, § 213*—when instruction not misleading. Instruction that question of negligence of defendant and due care on part of deceased are to be determined from the evidence, held not misleading because it does not inform the jury of the law applicable to the case where the theories of the law applicable are given in other instructions.